Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 21-34, drawn to an ex vivo method of introducing a biomolecule cargo into a cell without mechanical disturbance of a cell membrane of the cell, the method comprising: contacting the cell with lipid-tailed biomolecule, wherein the lipid-tailed biomolecule comprises: (a) a lipid component; (b) a biomolecule cargo for delivery into a cell; and (c) a linker positioned between and connecting the lipid component and the biomolecule cargo to form the lipid-tailed molecule. 

II.	Claims 11-20 and 35, drawn to a lipid-tailed biomolecule and cells thereof comprising: (a) a lipid component; (b) a biomolecule cargo for delivery into a cell; and (c) a linker positioned between and connecting the lipid component and the biomolecule cargo to form the lipid-tailed molecule. 

Relationship of Inventions
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the process as claimed can be practiced with a composition comprising a cargo conjugated to a cell penetrating peptide for example.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). A search for each group identified above requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one group is expected to return a set of art references that would not comprehensively cover any other group. Accordingly, a search of all groups in a single application is considered to present an undue search and examination burden on the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Species Election
This application contains claims directed to the following patentably distinct species:
A) a single specific biomolecule cargo selected from the group consisting of an immunomodulatory compound, immunoregulatory compound, a molecular adjuvant, nucleosides, nucleotides or oligonucleotides, proteins or peptides; 
B) a single specific lipid component selected from the group consisting of fatty acids with aliphatic tails of 8-30 carbons, linear saturated fatty acids, unsaturated fatty acids, branched saturated fatty acids, unsaturated fatty acids, fatty acids derivatives, fatty acid esters, fatty acid amides, fatty acid thioesters, diacyl lipids, triacyl lipids having carbon chains between about 12 and 22, cholesterol, cholesterol derivatives, steroid acids, or a single specific combination thereof; 
C) a single specific cell selected from the group consisting of a lymphokine-activated killer cell, a dendritic cell, a monocyte, a B cell, a T-cell, a natural killer cell, a neutrophil, an eosinophil, a basophil, a mast cell, a keratinocyte, an endothelial cell, an islet cell, a fibroblast, an osteoblast, a chondrocyte, a muscle cell, a stem cell and a neural cell; 
D) a single specific linker selected from two or more ethylene glycol (EG) units, a cell-triggered linker, tissue response linkers, organ response linkers, degradable linkers, reactable linkers, or wherein the bond is selected from the group consisting of an ester bond linkage, amide bond 
E) wherein the illness is cancer, viral infection, autoimmune disease or alloimmune disease. 
The species are independent or distinct because although each species in its grouping is related to the other recited members of its grouping, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each member of groupings A)-D) has a unique structure compared to each other member of its grouping and thus different designs, and members of grouping E) each recite different effects since each results in treatment of a different cancer. Furthermore, there is nothing of record to show the inventions as claimed encompass overlapping subject matter, and in addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election from one grouping must be consonant with the election from each other grouping, and must not embrace multiple distinct inventions. Any claims generic to the elected species will be examined. Should any species above fully embrace any other species listed above or otherwise recited in the claims, applicant should indicate as much upon election for reconsideration of rejoinder. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Product and Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633